Citation Nr: 1412858	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-21 285	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for the left knee disability, rated with a combined 20 percent evaluation (based on 10 percent for instability and 10 percent for limitation of motion) for the period prior to February 8, 2006, rated with a combined 30 percent evaluation (20 percent for instability and 10 percent for limitation of motion) for the period from February 8, 2006 to September 22, 2008, rated with a temporary total rating following total knee replacement over the period from September 22, 2008 to October 31, 2009, and rated with a 30 percent evaluation since November 1, 2009. 

2.  Entitlement to an increased evaluation for the right knee disability, rated with a 10 percent evaluation prior to August 13, 2008, and rated with a combined evaluation of 20 percent (10 percent for instability and 10 percent for limitation of motion) thereafter until rated with a temporary total rating following knee surgery over the period from May 3, 2012 to June 30, 2012, and rated with a 10 percent evaluation since July 1, 2012.

3.  Entitlement to an extraschedular rating for the right and left knee disabilities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marylee Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from August 1974 to November 1977.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied the appellant's claims for disability evaluations in excess of 10 percent each for his right and left knee disabilities.

By way of a July 2008 decision, the RO increased to 20 percent the rating for left knee instability (effective February 8, 2006), and awarded a separate 10 percent rating for left knee degenerative joint disease ( effective February 8, 2006).  In that same decision, the RO changed the diagnostic code under which they rated the right knee (from Diagnostic Code 5257 for rating instability to Diagnostic Code 5260 for rating limitation of motion), but maintained the single 10 percent rating for that right knee disability. 

In December 2008, the RO granted a temporary total rating for convalescence for total left knee replacement surgery for the period from September 22, 2008 to November 1, 2009, with a 30 percent rating in effect thereafter. 

In June 2009, the RO granted a separate 10 percent rating for instability of the right knee yielding a total combined rating of 20 percent, effective August 13, 2008.

In a decision dated October 27, 2011, the Board granted a combined 20 percent evaluation for the left knee (10 percent for instability and 10 percent for limitation of motion) effective from October 13, 2005 to February 8, 2006, but denied any other increased rating for either knee.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In July 2012, a Joint Motion for Remand was submitted to the Court.  An Order of the Court, dated that same month, granted the Joint Motion for Remand and vacated the Board's decision other than the grant of 20 percent for the left knee from October 13, 2005 to February 8, 2006.  The issues on appeal were remanded pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The Board subsequently remanded the case for additional development in February 2013.  The case has now been returned to the Board for appellate review.  

While the case was in remand status, in May 2013, the RO granted a temporary total rating for convalescence from right knee surgery for the period from May 3, 2012 to June 30, 2012, with a 10 percent rating in effect thereafter. 

The appellant submitted additional evidence to the RO in August 2012; this evidence was sent to the Board in August 2013, and consisted of four written statements about the severity of the knee disabilities - one from the Veteran and the rest from friends of the Veteran.  The May 2013 Supplemental Statement of the Case (SSOC) does not include any mention of this evidence and it is unclear whether the RO has reviewed this evidence.  However, as the Veteran's representative submitted a waiver pursuant to 38 C.F.R. § 20.1304 in February 2014, referral to the RO is not necessary.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The record before the Board consists of the Veteran's paper claims files and an electronic record.  The electronic record does contain pertinent records - namely VA treatment records (CAPRI) dated between 1997 and April 2013 - that include records that are not currently contained in the paper claims file.

A temporary total rating was assigned for the left knee from September 22, 2008, to October 31, 2009, under the provisions of 38 U.S.C.A. § 4.30.  This period will not be addressed because a rating higher than 100 percent is not assignable.  

A temporary total rating was assigned for the right knee from May 3, 2012, to June 3, 2012, under the provisions of 38 U.S.C.A. § 4.30.  This period will not be addressed because a rating higher than 100 percent is not assignable.  

With respect to a total disability rating based on individual unemployability (TDIU), although the RO denied TDIU in a December 2008 rating decision and the Veteran did not appeal that decision, he has appealed for higher schedular ratings for his knees and he has alleged unemployability due to the knees.  Thus, a new claim for TDIU exists.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted).  

In this case, the Veteran and the record have raised the question of unemployability.  The Board has therefore added a TDIU claim to the title page to reflect the Board's jurisdiction over this matter.  Further development is needed to properly adjudicate the TDIU claim.

Entitlement to extraschedular ratings and TDIU is addressed in the REMAND portion of the decision below and those matters are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran underwent a menisectomy of each knee in 1975; he underwent another menisectomy of the right knee on May 3, 2012.

2.  The Veteran underwent a total knee replacement of the left knee on September 22, 2008; a total knee replacement includes the removal of the semilunar cartilage.

3.  Throughout the appeal period, the Veteran has complained of frequent episodes of locking, pain and swelling in each knee joint; the medical evidence of record reflects the presence of bilateral meniscal tears with frequent episodes of joint pain and findings of left knee joint effusions.

4.  Throughout the appeal period, the evidence does not show any severe subluxation or lateral instability of the left or right knee; moderate laxity of the left knee was demonstrated between October 2005 and September 2008, while only slight instability of the right knee has been demonstrated during the appeal period.  

5.  Throughout the appeal period, the Veteran's left knee disability was manifested by a range of motion that was no worse than zero degrees of extension and 90 degrees of flexion; no ankylosis has ever been shown.

6.  Throughout the appeal period, the Veteran's right knee disability was manifested by a range of motion that was no worse than zero degrees of extension and 90 degrees of flexion; no ankylosis has ever been shown.

7.  Beginning November 1, 2009, the Veteran's left knee disability more closely approximated prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness.

8.  The Veteran has herein been assigned a 60 percent evaluation for his left knee disability as of November 1, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a separate scheduler evaluation of 20 percent for a left knee meniscal tear were met for the period from October 13, 2005 to September 21, 2008.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5258, 5259 (2013).

2.  The criteria for a separate schedular evaluation of 20 percent for a right knee meniscal tear have been met since October 13, 2006.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5258, 5259 (2013).

3.  The criteria for a separate schedular evaluation of 20 percent, but not more, were met for the left knee laxity from October 13, 2005 to September 21, 2008.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.68, 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for a separate schedular evaluation of 10 percent, but not more, have been met for the right knee laxity since August 13, 2008.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.68, 4.71a, Diagnostic Code 5257 (2013).

5.  The criteria for a separate schedular evaluation of 10 percent, but not more, were met for the left knee limitation of flexion from October 13, 2005 to September 21, 2008.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2013).

6.  The criteria for a separate schedular evaluation of 10 percent, but not more, have been met for the right knee limitation of flexion throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2013).

7.  The criteria for a separate compensable schedular evaluation for limitation of extension have not been met at any time in either knee.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2013).

8.  The criteria for a separate schedular evaluation of 60 percent, but no more and subject to the amputation rule, for the left knee replacement residuals were met beginning November 1, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.68, 4.71a, Diagnostic Codes 5055, 5162-5164 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the appellant's increased rating claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

In October 2006, the appellant requested increased ratings for his knee disabilities.  An April 2007 letter provided the notice requirement for an increased rating.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the appellant with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, this letter satisfied the notice requirements with respect to the issue on appeal.  In addition, a similar letter was sent in February 2013.

The duty to assist the appellant has also been satisfied in this case.  The RO has obtained relevant treatment reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant was afforded VA examinations in May 2007, August 2008, August 2012, and April 2013.  The Board finds the VA examinations adequate, as they were based on a complete review of the appellant's medical history and physical examination of the appellant, and they provide sufficient findings to evaluate the appellant's service-connected right and left knee disabilities.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A remand from the Board or the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  This case was remanded by the Board in February 2013 to the RO to obtain recent treatment reports and to conduct a medical examination.  Additional VA medical records were added to the claims file and the appellant was afforded a VA medical examination in April 2013.  Consequently, there has been substantial compliance with the February 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Veteran was duly afforded the opportunity to produce additional evidence to support his knee claims.  Neither he nor his representative has identified any additional evidence that could be obtained to substantiate his increased rating claims.  The Board is also unaware of any such evidence.  Thus, the Board is also satisfied that the originating agency has complied with VA's duty to assist the Veteran in the development of the claims.  The Board will therefore address the merits of the claims.

II.  The Merits of the Claims

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The evidence of record includes written statements and from the appellant and from various third parties.  The appellant has reported pain and instability in each knee.  He has also stated that his knees lock up and give way at times and that he has problems walking and getting out of bed.  Friends have stated that they have observed the appellant in pain, having difficulty walking and falling due to his knee disabilities.  They have indicated that the appellant had difficulty performing chores such as shopping or retrieving the mail.  One friend noted that the appellant could not cross a parking lot or walk through a store to do shopping and that he was confined to his home because of pain and the risk of falls.

The RO received the appellant's claim for increased ratings in October 2006.  At that time he was assigned a 20 percent evaluation for left knee instability; 10 percent for right knee instability; 10 percent for degenerative joint disease of the left knee; and 10 percent for degenerative joint disease of the right knee.

A.  Medical evidence

Review of the appellant's VA outpatient treatment records dating from July 2001 onward reveals that the appellant complained of moderate to severe knee pain and that his prescribed treatment included anti-inflammatory medications, exercises and weight loss.  A February 2006 VA clinic note states that the appellant reported that his left knee was giving out and he said that he was able to perform all daily activities.  Radiographic examination of the appellant's left knee revealed arthritic changes but no fractures or effusion.  In February 2007, the appellant was noted to ambulate with a limp.  On physical examination, a mild effusion was observed in the left knee joint.  There was tenderness in the left retropatellar region.  Radiographic examination confirmed the presence of a small effusion in the left knee.  In March 2007, the appellant had a 2+ medial laxity and a 2+ effusion in the left knee.  He experienced pain on motion.  The appellant received a course of injections in the left knee in April and May 2007. 

The appellant underwent a VA medical examination in May 2007.  The appellant complained of pain in both knees and he said that his knees gave way when he was going down a sloped surface or stairs.  He said that he experienced weakness and instability in each knee and effusions in the left knee.  He reported that he was not able to stand for more than 30 minutes or walk more than one-half mile.  The appellant also reported experiencing weekly flare-ups when he was unable to do anything as well as locking episodes that occurred less than one time per year in each knee.  The appellant had an antalgic gait and that he was one hundred pounds overweight.  Physical examination of the appellant's knees demonstrated a range of motion from zero to 130 degrees in the right knee and from zero to 140 degrees in the left knee; there was no additional loss of function in either knee on repetitive use due to pain, weakness, or fatigue.  No ankylosis was present.  Strength testing was 3/5 on the left; weakness was present.  Crepitus was present bilaterally but there were no clinical indications of instability bilaterally.  No significant instability was shown.  Radiographic examination in February 2006, and March 2007, had revealed mild degenerative joint disease on the right and mild to moderate degenerative joint disease on the left.  The examiner opined that the appellant had a severe limitation in exercising, a moderate limitation in performing household chores, and a mild limitation in the activities of daily living.  The examiner stated that the appellant was able to perform light and sedentary work.

In September 2007, an attending VA orthopedic surgeon wrote that the Veteran should be excused from an appearance in court because he was unable to travel for four hours and remain seated for an extended period of time.  The surgeon stated that the Veteran required a total left knee replacement.  A February 2008 pre-operative report states that the appellant had a range of motion from zero to 90 degrees and that his strength was 3/5.  He was noted to have difficulty with ambulation.  

The appellant underwent another VA medical examination on August 13, 2008; the examining physician reviewed the claims file.  The appellant complained of continued knee pain and reported use of anti-inflammatory medications.  He said that he was able to stand for up to 30 minutes and walk up to one-quarter mile without an assistive device.  On physical examination, the appellant demonstrated a range of motion from zero to 110 degrees on the left and from zero to 130 degrees on the right; this motion was accomplished with pain occurring at the end of the range.  For motion against strong resistance, flexion was further reduced to 100 degrees on the left and 90 degrees on the right but there was no additional loss of function on repetition of motion.  There was no clinical indication of patellar abnormalities of either knee.  There was some medial/lateral instability on the right.  The examiner rendered diagnoses of severe degenerative joint disease of both knees and instability on the right.  The examiner concluded that the appellant had severe limitations in sports, exercise, and household chores but only mild interference with shopping and traveling and no impact on his activities of daily living.  The examiner stated that the appellant was unable to perform manual labor but concluded that the appellant could perform sedentary work, albeit limited by his use of medication. 

Radiographic examination of the appellant's knees was accomplished on August 18, 2008; the left knee had a small suprapatellar effusion.  On September 22, 2008, the appellant underwent a total left knee replacement in a VA facility.  The previous month, radiographic examination had shown the presence of a left subpatellar effusion.  In December 2008, the RO granted a temporary total rating for convalescence following surgery and a total disability rating for one year under Diagnostic Code 5055 for the prosthetic left knee replacement followed by a 30 percent rating, effective November 1, 2009.

VA treatment records dated in January 2009, indicate that mild swelling was present in the appellant's left knee and the surgical scar was described as well healed.  In June 2009, the RO granted an additional (separate) 10 percent rating for instability of the right knee under Diagnostic Code 5257.  The RO also assigned an effective date of August 13, 2008 (the date of the VA examination).

In February 2012, the appellant complained of right knee pain and instability.  Later that month, the appellant was afforded a VA orthopedic surgery consultation; he complained of knee pain and reported some swelling.  He said that the right knee gave out.  On physical examination, there was patellar pain on the left with mild effusion.  There was pain in the right knee as well as medial laxity.  A March 2012 orthopedic surgery note indicates that internal derangement of the right knee was suspected due to the knee giving out and questionable locking of the knee.  Ten days later, MRI examination of the right knee revealed a moderate diffuse effusion in the right knee.  The May 2012 pre-operative diagnosis for the right knee was meniscal tear; he underwent a menisectomy and synovectomy.  On May 15, 2012, flexion of the right knee was approximately 110 degrees.  Arthroscopic examination of the right knee was accomplished in June 2012, and showed areas of artic cartilage loss in the right knee.  

The appellant underwent another VA medical examination in August 2012; the appellant reported that his knees had gotten worse since the last examination in 2008.  He said that the right knee hurt continuously and that the left knee hurt intermittently.  He reported intermittent flare-ups, mainly on the right.  With flare-ups, he experienced more pain, more difficulty getting out of a chair.  He said that the flare-ups lasted several days.  On physical examination, there was tenderness to palpation of the right knee.  Joint stability was normal bilaterally.  Posterior drawer and valgus-varus testing was normal in each knee.  Muscle strength testing was 5/5 bilaterally.  The appellant demonstrated a range of motion from zero degrees to 115 degrees on the right with pain at 110 degrees and from zero degrees to 130 degrees on the left without objective evidence of pain.  There was no additional limitation of motion in either leg with repetitive testing.  There was no evidence of patellar subluxation on radiographic examination.  There was no functional impairment of either knee that would be equally well served by an amputation.  

The examiner stated that the appellant had had meniscal tears bilaterally with frequent episodes of joint pain.  The examiner also stated that the appellant had undergone bilateral menisectomies in 1975, and another in the right knee in May 2012.  The residual in the right knee was a bulging of the right front lower knee below the knee cap.  The examiner noted that the appellant had undergone a left total knee replacement in October 2008.  The residuals of that procedure were described as intermediate degrees of residual weakness, pain and limitation of motion.  The examiner further stated that none of the surgical scars were painful or unstable and that the total area of all knee surgery scars was not more than 39 square centimeters (six square inches).

VA treatment records reflect that the appellant complained of his right knee giving out in October 2012; he also complained of right knee pain.  On October 27, 2012, the appellant had a slight effusion in the right knee.  In January 2013, neither knee had any effusion.

The appellant was afforded another VA medical examination in April 2013; the examiner reviewed the claims file.  The appellant reported that he used a cane constantly and a walker regularly.  On physical examination, there was tenderness to palpation on the right.  Strength testing was 4/5 on the right and 5/5 on the left.  The appellant demonstrated a range of motion from zero degrees to 100 degrees on the right with pain at 100 degrees and from zero degrees to 115 degrees on the left with pain at 115 degrees.  There was no additional limitation of motion in either leg with repetitive testing, although the appellant did exhibit weakened movement and pain on the right.  There was no evidence of patellar subluxation or dislocation.  The examiner stated that none of the surgical scars were painful or unstable and that the total area of all knee surgery scars was not more than 39 square centimeters (six square inches).

The examiner stated that the appellant's right meniscus had not been entirely removed as a result of his surgical procedures.  The examiner noted that cartilage problems can cause locking.  The examiner also stated that there was no meniscus in the left knee because it was removed as part of the total knee replacement; that is, the operation involved removal of the semilunar cartilage.

B.  Analysis

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the appellant's service medical treatment records; the VA medical treatment reports dated between December 1997 and April 2013; the reports of the VA medical examinations conducted in May 2007, August 2008, August 2012, and April 2013; and various written statements submitted by the appellant and his friends.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence of record contains factual findings that demonstrate distinct time periods in which the claimant's service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Pursuant to regulatory provisions, degenerative arthritis established by radiographic imaging/X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  A claimant's limitation of motion must be objectively confirmed by clinical findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the diagnostic code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 (providing rating for arthritis) and instability of a knee under Diagnostic Code 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As previously noted, a temporary total rating was assigned for the left knee from September 22, 2008, to October 31, 2009, and a temporary total rating was assigned for the right knee from May 3, 2012, to June 3, 2012; these were assigned under the provisions of 38 U.S.C.A. § 4.30.  These two periods will not be addressed because a rating higher than 100 percent is not assignable.  

The Veteran's bilateral knee disabilities are manifested by meniscal pathology, laxity or ligamentous instability and degenerative joint disease or arthritis with limitation of motion.  In addition, the Veteran has undergone a left total knee replacement and has residuals from that surgery.  Each of these aspects of the Veteran's bilateral knee disabilities will be addressed in turn.

1.  Meniscal pathology

The Board notes that "semilunar cartilage" is defined in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 32nd Ed., p. 299 (2012) as the "meniscus lateralis articulationis genus" and the "meniscus medialis articulationis genus."

Removal of the semilunar cartilage warrants a 10 percent evaluation.  This is the maximum scheduler evaluation available.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

A 20 percent evaluation may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion of the knee joint.  This is the maximum schedular evaluation available.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

As noted in the August 2012 VA examination report, the appellant had experienced meniscal tears in each knee for which he underwent menisectomies in 1975, and he had another meniscal procedure performed on his right knee in May 2012.  Thus, there is objective clinical evidence of dislocated cartilage (meniscal tear) in the each knee.  In addition, as noted in VA treatment records and in the reports of the various VA examinations, the appellant has provided a history of frequent episodes of locking, pain, and effusion into the joint of the each knee.  Thus, a separate schedular rating of 20 percent for right and left knee meniscal tears, with frequent episodes of locking and effusion in the respective knee joint, would be warranted under Diagnostic Code 5258.

However, the 20 percent evaluation for the left knee is only warranted up until September 21, 2008.  When the appellant had his left total knee replacement in September 2008, the left semilunar cartilage was removed as part of that procedure.  Therefore, pursuant to Diagnostic Code 5259, a 10 percent evaluation is assigned for the left knee semilunar cartilage removal as of September 22, 2008; this replaces the prior 20 percent evaluation under Diagnostic Code 5258.

2.  Instability

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The words "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board finds that the documented left knee instability more closely approximates moderate laxity.  Thus, the left knee laxity has been rated as 20 percent disabling throughout the appeal period.  In order for the next higher evaluation of 30 percent to be assigned for that disability, severe recurrent subluxation or lateral instability must be shown.  However, the clinical evidence of record does not include any finding of severe recurrent subluxation or lateral instability.  The 20 percent evaluation has been based in part on the appellant's complaints of the knee giving out and medical evidence indicating some functional impairment due to instability.  

When comparing the appellant's symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the appellant's left knee laxity symptomatology more closely approximates that required for the 20 percent evaluation and does not approximate the symptomatology needed for the next higher evaluation of 30 percent; the medical evidence reflects that those manifestations are not present in this case.  Thus, a severe condition has not been clinically demonstrated by the evidence of record, and a 30 percent evaluation is not warranted for the left knee laxity.

Turning to the right knee, the Board notes that, in a rating decision issued in June 2009, the RO assigned a 10 percent schedular evaluation for the right knee ligamentous instability, effective from August 13, 2008.  The Board also notes that the Veteran has not expressed disagreement with the effective date assigned for that 10 percent evaluation addressing the matter of right knee instability.  Because no notice of disagreement with that effective has been submitted, the Board lacks jurisdiction to address the right knee instability effective date.  See 38 U.S.C.A. § 7105(a) (appellate review will be initiated by a notice of disagreement).

On August 13, 2008, the appellant was found to have mild instability of the right medial and lateral ligaments.  The Board finds that the documented left knee instability more closely approximates mild laxity.  Thus, the right knee laxity has warranted a 10 percent disability rating since August 13, 2008.  In order for the next higher evaluation of 20 percent to be assigned for that disability, moderate recurrent subluxation or lateral instability must be shown.  However, the clinical evidence of record does not include any finding of moderate recurrent subluxation or lateral instability.  The 10 percent evaluation has been based in part on the appellant's complaints of the knee giving out and medical evidence indicating some functional impairment due to instability.  

Again, when comparing the appellant's symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the appellant's right knee laxity symptomatology more closely approximates that required for the 10 percent evaluation and does not approximate the symptomatology needed for the next higher evaluation of 20 percent; the medical evidence reflects that those manifestations have not been present in this case since August 13, 2008.  Thus, a moderate condition has not been clinically demonstrated by the evidence of record, and a 20 percent evaluation is not warranted for the left knee laxity.

3.  Arthritis with limitation of motion

Each one of the appellant's knees has been assigned a 10 percent disability evaluation for limitation of motion.  These ratings have been in effect throughout the appeal period.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

The medical evidence shows normal extension in the appellant's right and left knees; he has exhibited zero degrees of extension on multiple VA examinations.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  Limitation of flexion, as reflected in the clinical evidence, was limited at worst to 90 degrees and with pain, bilaterally.  In this case, chronic pain was reported in the right knee and in the left knee.  

However, the evidence of record does not support a rating in excess of 10 percent for the either knee disability as the requisite limitation of flexion or extension has not been shown, even when taking pain into consideration.  Additional limitation of joint function was not shown after repetition due to pain, fatigability or weakness.  Id.; see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The findings for extension and flexion fail to meet the criteria for a compensable evaluation based on limitation of motion for both the right and left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, as painful motion and decreased motion with repetition has been shown, a 10 percent rating is for assignment.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Ankylosis of either knee has not been shown.  Therefore Diagnostic Code 5256 is not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

4.  Left total knee replacement

As previously noted, the appellant underwent a left total knee replacement on September 22, 2008.  He was assigned a temporary total evaluation from that date until October 31, 2009.  Thereafter, as reflected in the August 2012 rating, a 30 percent evaluation was assigned under the provisions of Diagnostic Code 5055.

Diagnostic Code 5055 applies to prosthetic replacement of the knee joint.  38 C.F.R. § 4.71a.  A total rating (100 percent) for the year following the implantation of the prosthesis and a minimum 30 percent rating thereafter is automatically awarded.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion the disability is to be rated by analogy to diagnostic codes 5256, 5261, or 5262.

The 100 percent rating for 1 year following implantation of prosthesis will commence after initial grant of a 1-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).

The Board finds that the documented left knee replacement residuals more closely approximate the severe painful motion or weakness needed for a 60 percent rating.  Thus, the left knee replacement residuals have been rated as 60 percent disabling since November 1, 2009.  

However, the "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  In relation to amputations of the lower extremity, a 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, Diagnostic Code 5162.  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163 and 5164.  

A higher rating of 80 percent requires amputation in the upper third of the thigh.  The evidence of record does not indicate that such an amputation has been approximated by the appellant's functional limitations.  Thus, considering the "amputation rule" pursuant to 38 C.F.R. § 4.68 and 38 C.F.R. § 4.71a, Diagnostic Codes 5161, 5162-5164, a 60 percent disability rating would be the maximum assignable disability rating for the Veteran's left knee disability.  

5.  Surgical scars

The Veteran has undergone various surgical procedures to each of his service-connected knees, including the September 2008 left total knee replacement and the May 2012 right knee menisectomy.  Pursuant to the Court's ruling in Esteban v. Brown, 6 Vet. App. 259 (1994), the Board has also considered whether a separate evaluation would be warranted for the surgical scarring on the Veteran's right and left knees.

Effective August 30, 2002, VA revised the rating schedule for evaluating skin disabilities.  38 C.F.R. § 4.118.  Here, because the appellant's increased rating claims were submitted in October 2006, and because surgery that is the basis for consideration of the scarring residuals took place in August 2008, and May 2012, consideration need only be given to the new rating criteria.

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  Rather, the appellant's scars will be considered solely under the criteria effective between October 13, 2006 and October 22, 2008.

Under the rating criteria in effect prior to October 23, 2008, scars, other than the head face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) warrant a 10 percent disability rating.  A 20 percent rating is warranted for area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters). 38 C.F.R. § 4.118 , Diagnostic Code 7801.  

There is no clinical evidence to establish that the appellant's right or left knee surgical scarring exceeds six square inches, whether singly or in total.  Therefore, Diagnostic Code 7801 is not for application.

Under Diagnostic Code 7802 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for: scars, other than head, face, or neck, that are superficial and that do not cause limited motion, area or areas of 144 square inches (929 sq. cm.) or greater.  This is the maximum rating available under this code.  There is no clinical evidence to establish that the appellant's right or left knee surgical scarring exceeds 144 square inches.  Therefore, Diagnostic Code 7802 is not for application.

Under Diagnostic Code 7803 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for unstable superficial scars.  This is the maximum rating available under this code.  However, none of the surgical scarring of the Veteran's knees has not been shown to be unstable and, therefore, this Diagnostic Code is not for application.

Under Diagnostic Code 7804 (as in effect prior to October 23, 2008), a 10 percent evaluation is warranted for scars which are shown to be painful and tender on objective demonstration.  This is the maximum rating available under this code.  However, none of the surgical scarring of the Veteran's knees has been shown to be tender or painful and, therefore, this Diagnostic Code is not for application.

Under Diagnostic Code 7805 (as in effect prior to October 23, 2008), other scars will be rated on limitation of function of the part affected.  In this case, no limitation of function has been identified in either knee due to any surgical scarring; therefore Diagnostic Code 7805 is not for application.

Thus, a separate compensable evaluation is not warranted for the surgical scarring of either knee.  No ratable manifestations have been associated with any of the scars and the total area affected by the scarring of both knees together is less than six square inches.

C.  Other considerations

The Board has also considered the appellant's lay statements regarding the symptoms of his knee disorders and that each knee disability is worse.  The Board has also considered the lay statements submitted by the appellant's friends.  The lay s statements are competent evidence as to the symptoms of the Veteran's bilateral knee disorders as this comes to the parties through their senses.  Moreover, such statements are credible when they are consistent with the medical evidence of the record.  However, the lay statements of record are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of each one of the appellant's knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  

The current assignment of the schedular evaluations for limitation of motion takes into consideration the DeLuca factors, wherein a higher rating may be assigned based on additional limitation of motion due to pain on use, including flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the appellant did not meet the rating criteria for a 10 percent rating based on his actual limitation of flexion or extension in each knee, but a 10 percent rating has been assigned based on the DeLuca factors.

Other factors to consider are the degree of limitation of motion that the appellant has, and which is expected during flare-ups or with increased use, and the degree of pain she has.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, chronic pain was reported in both knees.  No muscle atrophy due to the knee disability has been demonstrated in the either leg.  Muscle strength has been measured as 5/5 on the right and 4/5 on the left (but that weakness has been rated under Diagnostic Code 5055).  The meniscal condition in each knee has been separately rated, as has instability.  There is no clinical evidence of any muscle spasm.  The objective medical evidence does show findings of tenderness to palpation and slightly decreased motion as well as complaints of pain and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, pain, and a decreased range of motion are findings that could limit the Veteran's functional ability.  Therefore, under 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings of the Court in Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the Board finds that the currently assigned 10 percent evaluation for each knee is appropriate.  However, the evidence of record does not support a rating in excess of 10 percent for the right knee arthritis or the left knee arthritis, because the requisite limitation of flexion or extension has not been shown, even when taking pain into consideration.

In arriving at the above conclusions, the Board has considered the history of the appellant's knee disabilities, as well as the current clinical manifestations and the effect these disabilities may have on the earning capacity of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The nature of the original disability in each knee has been reviewed, as well as the functional impairment that can be attributed to pain and weakness.  The Board finds that an increased rating based on the considerations of the DeLuca case, is not appropriate for either knee disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra, at 204-7.  In sum, the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for the right and left knee arthritis with limitation of motion.  It is again noted that each 10 percent rating has been assigned based on the limitation of functional ability, including as due to pain during flare-ups and increased use and that separate evaluations have also been assigned for meniscal conditions and instability.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the appellant is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.

Such competent evidence concerning the nature and extent of the appellant's right knee disability and left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these two disabilities are evaluated.  

As a result, the Board finds these records to be more probative than the appellant's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In summary, after a careful review of the evidence of record, the Board finds that the appellant's right knee arthritis with limitation of motion disability picture does not more nearly approximate a rating in excess of 10 percent.  Likewise, the appellant's left knee arthritis with limitation of motion disability picture does not more nearly approximate a rating in excess of 10 percent.

Notwithstanding the above, the VA General Counsel has issued a precedential opinion (VAOPGCPREC 23-97) holding that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003-5010 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  In this case, the appellant has already been awarded separate ratings for instability in each knee.

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of those assigned at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  While there have been day-to-day fluctuations in the manifestations of the appellant's service-connected bilateral knee disorders, the evidence shows no additional distinct periods of time during which any one of the appellant's right or left knee disorders has varied to such an extent that a schedular rating greater or less than those assigned herein would be warranted.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As previously noted, the issues of extraschedular ratings and TDIU are addressed in the REMAND below.


ORDER

A 20 percent evaluation is assigned for the left knee meniscal tear for the period from October 13, 2005 to September 21, 2008, and then 10 percent thereafter, subject to the legal criteria governing the payment of monetary benefits and subject to the amputation rule.

A 20 percent evaluation is assigned for the right knee meniscal tear for the entire appeal period, subject to the legal criteria governing the payment of monetary benefits.

A 20 percent evaluation is assigned for the left knee laxity for the entire appeal period, subject to the legal criteria governing the payment of monetary benefits and subject to the amputation rule.

An evaluation in excess of 10 percent for the right knee laxity is denied.

An evaluation in excess of 10 percent for the left knee arthritis with limitation of motion is denied.

An evaluation in excess of 10 percent for the right knee arthritis with limitation of motion is denied.

A 60 percent evaluation is assigned for the left total knee replacement residuals beginning November 1, 2009, subject to the legal criteria governing the payment of monetary benefits and subject to the amputation rule.


REMAND

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual appellant's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In addition, an extraschedular evaluation can be assigned.  38 C.F.R. § 3.321.

In this case, the August 2008 VA medical examination report included a notation by the examiner that the appellant's occupational capacity was limited due to medications he was taking for pain in that those medications affected his thinking.  As noted in the decision above, the appellant has been assigned a 60 percent combined evaluation for his left knee disability and the "amputation rule" applies to his left knee rating.  Consideration of entitlement to an extraschedular evaluation must still be undertaken when a veteran is in receipt of the maximum combined schedular evaluation possible pursuant to the amputation rule.  See Smallwood v. Brown, 10 Vet. App. 93 (1997).

The evidence of record does not address whether or not the appellant's right or left knee disabilities cause marked interference with employment as delineated in 38 C.F.R. § 3.321.  Therefore, on remand, consideration of referral to the Director of the Compensation and Pension Service for extraschedular rating should be accomplished.

Finally, VA is required to decide issues together when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Although the appellant's claim for TDIU was denied in rating decisions issued in August 2008, and in August 2012, and the Veteran did not appeal either decision, he has appealed for higher ratings for his knees and he has alleged unemployability due to the knees.  Thus, a new claim for TDIU exists.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted).  

The matter of entitlement to extraschedular evaluations for the right and left knee disabilities is inextricably intertwined with the Veteran's claim of unemployability due to the knee disabilities.  Therefore, the TDIU issue is remanded.

Moreover, in the decision above, the Board has granted additional service-connected ratings that are pertinent to entitlement to TDIU.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.  

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, to include the requirements for TDIU and any other applicable legal precedent, has been completed.

2.  Obtain all of the Veteran's outstanding VA medical treatment records dated since April 2013, and associate them with the claims file.  Obtain all outstanding private records as well, if any.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, consider referral of the appellant's case to the Director of the Compensation and Pension Service for a ruling on entitlement to an increased rating for a right or left knee disability on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

5.  After receiving the response from the Director of the Compensation and Pension Service if the claim is referred, and after completing any additional notification and/or development action deemed warranted by the record, afford the appellant a VA examination to ascertain the impact of all of his service-connected disabilities on his employability.  The examiner must provide an opinion as to whether the Veteran's combined service-connected disabilities, including the right knee and left knee, are sufficient by themselves to render the Veteran unemployable.

The rationale for all opinions expressed must also be provided.

6.  Thereafter, adjudicate the Veteran's claims.  The adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.

8.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


